Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                         Jul 08 2014, 6:04 am
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

JAY RODIA                                                GREGORY F. ZOELLER
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         JAMES B. MARTIN
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

JASMINE DAVIS,                                           )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )       No. 49A05-1312-CR-000610
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Annie Christ-Garcia, Judge
                             Cause No. 49F24-1302-FD-013447


                                                July 8, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Jasmine Davis appeals her conviction for Theft,1 a D felony. She challenges the

sufficiency of the evidence as her sole issue on appeal.

        We affirm.

        Susan Brotherton left her Westside Indianapolis home on February 6, 2013 around

8:20 in the morning. She returned home about 12:40 p.m. and discovered that her home

had been burglarized.         Several items were missing, including a red Nikon camera.

Brotherton provided police with the serial number for the camera. Detective Brian

Hofmeister ran a database search of pawn shops in Marion County and discovered that the

camera had been sold by Davis to Indy Pawn at 4:15 on the afternoon of the burglary. The

pawn shop is in Lawrence, across town from the site of the burglary and Davis’s Avon

residence.

        Police brought Davis in for questioning on February 26, 2013. Davis gave a

voluntary, though evasive, statement to Detective Hofmeister. When asked where the

camera had come from, Davis indicated that a man was on the street selling a trunk full of

electronics for $200. She stated that she purchased this lot of items with her brother and a

friend in January. Davis pawned several of these items on January 25 and became the

subject of a Hendricks County investigation involving an Avon burglary.

        Davis claimed that the camera was in the same lot of electronics that she purchased

in January, but Detective Hofmeister alerted her to the fact that this could not be because

the camera was not stolen until February 6 and pawned that same day. Davis indicated that



1
  Ind. Code Ann. § 35-43-4-2 (West, Westlaw current with all legislation of the 2nd Regular Session of the
118th General Assembly (2014) with effective dates through May 1, 2014).
                                                    2
she had been terminated and left work before noon on February 6. She went home after

picking up her daughter. According to Davis, she then retrieved the camera from her home

and pawned it across town. Other than her claim that she thought the camera came out of

the lot of electronics purchased from a man’s trunk, Davis did not explain her possession

of the camera.

       The State charged Davis with class D felony theft. The case was tried to the bench

on August 12, 2013. The trial court found Davis guilty as charged. Thereafter, the trial

court ordered alternative misdemeanor sentencing and imposed a sixty-day term of

imprisonment in the Marion County Jail. Davis now appeals on sufficiency grounds.

       Our standard of review for challenges to the sufficiency of the evidence is well

settled.

       When reviewing the sufficiency of the evidence needed to support a criminal
       conviction, we neither reweigh evidence nor judge witness credibility.
       Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the
       evidence supporting the judgment and any reasonable inferences that can be
       drawn from such evidence.” Id. We will affirm if there is substantial
       evidence of probative value such that a reasonable trier of fact could have
       concluded the defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

       In order to convict Davis of theft as charged in this case, the State was required to

prove that she knowingly exerted unauthorized control over another’s property, with intent

to deprive the other person of any part of its value or use. I.C. § 35-43-4-2(a). “A person

engages in conduct knowingly if, when she engages in the conduct, she is aware of a high

probability that he is doing so.” Ind. Code Ann. § 35-41-2-2(b) (West, Westlaw current



                                             3
with all legislation of the 2nd Regular Session of the 118th General Assembly (2014) with

effective dates through May 1, 2014).

       Davis contends that the State failed to sufficiently establish that she had knowledge

that the camera was stolen at the time she pawned it. We have explained:

       “Knowledge that property is stolen may be inferred from the circumstances
       surrounding the possession.” Bennett v. State, 787 N.E.2d 938, 946 (Ind. Ct.
       App. 2003), trans. denied. The test of knowledge is not whether a reasonable
       person would have known that the property had been the subject of theft but
       whether, from the circumstances surrounding the possession of the property,
       the defendant knew that it had been the subject of theft. Possession of
       recently stolen property when joined with attempts at concealment, evasive
       or false statements, or an unusual manner of acquisition may be sufficient
       evidence of knowledge that the property was stolen.

Purifoy v. State, 821 N.E.2d 409, 414 (Ind. Ct. App. 2005) (some citations omitted), trans.

denied.

       Here, the camera was taken across town and pawned by Davis within hours of the

burglary. Davis’s own statement about how she obtained the stolen camera was evasive.

She initially claimed to have purchased it along with a trunk full of other electronics in a

one-time transaction with a man on the street. Davis indicated that she knew the electronics

could be resold for much more. A trier of fact could reasonably conclude that this

constitutes an unusual manner of acquisition.        Further, when this explanation was

questioned by the detective, Davis stated that she could not otherwise explain her

possession of the camera. She simply said that the camera was at her home when she

returned from being terminated at work, and she took it to the pawn shop that afternoon.

The circumstantial evidence is sufficient to support the trial court’s conclusion that Davis

knew the camera was stolen.

                                             4
Judgment affirmed.

MATHIAS, J., and PYLE, J., concur.




                                 5